Hon. Claud Qilmer, Chelrpran    opinion Ho. V-905
Board for Texas State Hospitals
    and Special Schools         Rer Whether au9srviaion
P. 0. Box 486                       OS conatructloncon-
Rocksprings, Texas                  tracts should be CQLL-
                                    tinued bg the Board
                                    of Control or aasute-
                                    ed by the Board for
                                    Texas State Hoa9itals
                                    and Special Schools
Dear 3ir:
         Your letter of August 24, 1949, requesting
an opinion reads in part:
         "During the current Pisoal year the
    Board-of Control, acting through Its Divi-
    sion of Design and Construction(Articles
    679-687, R.S. 1925) has entered into or
    will enter into variouscontractswith varl-
    OUB firms for the constructionof buildings,
    installation of elevators, brickwork, paint-
    ing, etc., at the several Institutionswhich
    will be governed by the Board for Texas State
    Hospitals and Special Schools after August
    31, 1949. Many of these contractswill not
    be.completeduutll late in the next fiscal
    year.
         "The question has arisen as to whether
    the Board for Texas State Hos9lt.9laand Spe-
    cial Schools or the Design and Construction
    Division of the Board of Control should su-
    pervise the completion of these contracts
    which were entered Into or will be entered
    into before September 1, 1949."
          There are In all governmentalagencies and de-
partments activities which are continuing in nature, as
well as those which are non-recurringand which extend
over a long period of time. These incomplete operations
are assumed by each new official, and completed or auper-
Hon. Claud Qilmer, page 2, V-905


vised by him during his term of office. This same
principle will apply In the transfer of authority Sra
one agency to another unless the Legislaturehas ex-
pressed a contrary intention.
          The Board OS Control,~throughits Dlvialon of
Design and Construction,executed the contraats in quea-
tion under the authority of Artloles 679-687V.C.S. Set-.
tlon 2# House Bill lp Acts 51at Lag,, R.S, 1949, ch.3&,9.
588, reeds in part as follows:
          "       Rffective September 1, 1949,
     the con&&lOand management of, and all rights,
     privileges,powers, and duties incident there-
     to including bullding,deaignand construction
     of the Texas State Hospitals and Special Sohoola
     which are now vested in and exercised by the
     Board OS Control shell be transferredto, veat-
     ed Ins and exercised by the Board So; Texas
     State Boapitela and Special Schools.
         gection 11 of House Bill 1 reads as follows:
          "All laws and psrts of laws In conflict
     herewith are hereby repealed to the extent of
     such conflict only.”
          These provisions, to the extent of the conlliet
between the two statutory provisions, operate as an ex-
press repeal of the statutes giving the Board of Control
authority to execute and supervise the contracts in ouea-
tion and~veat that authority,with all rights, privl-
legea, powers0 and duties Incident thereto, In the Board
for State Hospitala and'Special
mont IndewendentSchool District v.
BOb (Tex. Civ. App. 1944, error
co. v* American Mfg, 'Co.;155
1941, error ref.,). Repeal is a question of leglalstlve
fatent. There are two points which stand as evidence
that it was the legislativeintent to repeal the author-
ity of the Board of Control and vest It completely.in
the new Boards (1) the plain unequivocalwords of House
Bill 1 transferringthe authority to the new Board;
and (2) the statement in the preamble of House Dill 1
that the inadequacy of the Board of Contro18a SsClli-
ties for supervision "now require immediate remedial
action.'
    -.
.




         Hon; >laud Gllmer, page 3, V-905

                                                   ,
                   The Legislature sought to supply thls 'pame-
         dial action" through the transfer to the new Bol
                                                        %rd of
         the control and management of the State Hospitals and
         Specfal Schools on September 1, 1949, including the
         supervisionof those contracts entered into by the Board
         of Control before September 1, 1949, but whose comple-
         tion will be beyond such date.


                               SUMMARY

                  House Bill 1, Acts slat Leg,, R,S. 1949,
             ch, 316 p0 588, transfersas of September 1,
             1949, from the Board of Control to the new
             Board for Texas State Hospitals and Special
             Schools supervisorypowers over construction
             and maintenance contractsat certain State
             institutionsentered Into b the Board of Con-
             trol before September lo 19c9, but Incomplete
             on that date@
                                    Very truly yours,
                                    ATTORNEY GENERAL OF TEXAS


                                    BY
                                         T, E, Taulbee
         TET,rt:gl                       Aaalstsnt


                                     APPROVED:

                                    2L      iTLdl4
                                     ATTORNEY GENERAL